DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6, 15, and 19 are objected to because of the following informalities:  Claim 1 recites identifying a set of feature points within the first image and a set of corresponding feature points within the third image and claim 6 recites wherein identifying a set of feature points within the first image and a set of corresponding feature points within the third image comprises. However, a set of feature points and a set of corresponding feature points should instead be “the set of feature points” and “the set of corresponding feature points” to achieve antecedent consistency.  Similar issues exist with claims 15 and 19 as well. Appropriate correction is required.
Allowable Subject Matter
3.	Claim 1-20 are allowed over cited references.
4.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation and identifying feature disparity values for the sparse disparity map based on the set of feature points and the set of corresponding feature points; and apply the first image, the second image, and the sparse disparity map as inputs for generating a dense disparity map which is not disclosed in any of the cited references.  Claims 13 and 18 recite this similar limitation and are allowed over cited references as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611